Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	 This Office Action is an answer to an Information Disclosure Statement (IDS) filed on 1/20/2022.
2.	Claims 1-20 are pending.
Information Disclosure Statement (IDSs)
3.	Applicant filed two IDSs on 12/03/2021 and 1/20/2022; IDSs are considered.
Priority
4.	This application is a continuation of a US Pat. 10921142 filed on 12/14/2017.
Claim Interpretation
 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. —An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AlA35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
5.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked.

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a non-structural term having no specific structural meaning) for performing the claimed function;
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or actsto entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
6.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
- an expected position of a sun relative to a geographic area: independent Claims 1, 10, and 16
- a target location: independent Claims 1, 10, and 16
- an image capture device: independent Claims 1, 10, and 16
- a particular road: independent Claims 1, 10, and 16
- a particular intersection: independent Claims 1, 10, and 16
- a traffic signal: in independent claims 1, 10, and 16
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f) or pre- AIA 35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 
Double Patenting
7.	 The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
8.    A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to 
9.    The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
10.    Independent claims 1, 10, and 16 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-2, 7, 10, 13, 16, and 18-19 of US Pat. 10,921,142 B2 by Dittmer et al.,  wherein pending claim 1 does having similar limitations with these issued claims of US Pat. 10,921,142 B2. 
11.	Dependent claims 2, and 11 are  rejected on the ground of non-statutory double patenting as being unpatentable over claims 2 of US Pat. 10,921,142 B2 by Dittmer et al. 
12.	Dependent claim 4 is rejected on the ground of non-statutory double patenting as being unpatentable over claims 4 of US Pat. 10,921,142 B2 by Dittmer et al. 
13.	Dependent claim 5 is  rejected on the ground of non-statutory double patenting as being unpatentable over claims 5 of US Pat. 10,921,142 B2 by Dittmer et al. 

       Claim Rejections - 35 USC § 112 (b)
14.	Claims 1-2, 4-10, 12-15, and 18-20 are unclear because there is a gap for not claiming “an expected position of a sun relative to a geographical area at a particular time in which an autonomous vehicle will travel to reach a target location” (in pending claim 1) or “... based at least on the route avoiding travel of the autonomous vehicle through the one or more locations (in pending claim 10)”; or “”... within the geographic area is expected to result in the sun being proximate to the traffic signal within a field of view of the image capture device ...” (in independent claim 15); the examiner recognizes that without claiming “...at a particular time”, the sun light may not become a problem to an autonomous vehicle’s camera at a particular location/traffic light on a planned trajectory.

			      	 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


15.	Claims 1, 10, and 16 are rejected under 35 U.S.C. 103 as obvious over Solyom et al. (US Pub. 20150266488 A1) (hereinafter “Solyom”), in view of Ferguson et al., (US Pub. 20170316273 A1) (hereinafter “Ferguson”).
A. Per independent claim 10:	Solyom et al., teach a method, a system, and a vehicle, comprising features:
determining, by a computing system, an expected position of a sun relative to a geographic area, wherein the computing system is configured to operate [[a]] an autonomous vehicle based at least on image data generated by an image capture device that is coupled to the autonomous vehicle (see Solyom et al., para. [0007], [0035], [0099]);
based on the expected position of the sun relative to the geographic area, making a determination, by the computing system, that travel of the autonomous vehicle through a location within the geographic area is expected to result in the sun being proximate to an object (e.g., surrounding object(s), see Solyom et al., para. [0003])  within a field of view of the image capture device from a perspective of the image capture device (i.e., “there is a risk that a sun shines straight into the lens of the camera sensors is high”, see Solyom et al., para. [0092]-[0093] and [0102], i.e., “a sun-light negatively affecting a vehicle camera sensor” see Solyom et al., claim 4).
autonomous vehicle in the geographic area based at least on the route avoiding travel of the autonomous vehicle through the location (i.e., using an alternative route instead of using a preferred route for a counter measure task to a planned destination, see Solyom et al., [0043], [0104], [0107]); and
operating the autonomous vehicle to travel in accordance with the generated route (see Solyom et al., claim 13).
Solyom does not expressly disclose that the object is a traffic signal (with strong sun light on its background that directly causing a negative clarity of external images to an autonomous vehicle’s camera lens).
	However, Ferguson et al., suggest that a traffic signal approximately near the sun can cause an image-capturing problem (i.e., “the position of the sun may be located behind a position of a traffic signal at some times of the day” see Ferguson et al., para. [0048]).
Since Solyom et al., and Ferguson work in the same field of endeavor (e.g., autonomous vehicle’s optimal visibility); it would have been obvious to one of ordinary skill in the art at the time of this invention was made to implement Solyom  with Ferguson so the vehicle may capture an image of a traffic light approximately with same direction of the sun and using an alternate route to avoid that problem (see Ferguson para. [0043]). A motivation is providing a driver with a clear and unobstructed view of the traffic lights and the road.
B. Per independent claims 1, and 16: Since they require similar features as in independent claim 1; similar rationales and references are also applied for 35 USC 103 rejections.
16.	Claim 2- 9, 11-15, and 17-20 are rejected under 35 U.S.C. 103 as obvious over Solyom et al, in view of Ferguson, further in view of  Kwok (US Pub. 20100094501 A1).
Per claims 2, and 11: The rationales and references for a rejection of claim 1 are incorporated.
Solyom and Ferguson do not clearly disclose about receiving ephemeris data relating to expected autonomous vehicle positions (i.e., in a vehicle’s trajectory – see Ferguson para. [0029]) of the sun relative to the geographic area at certain times, wherein determining the expected position of the sun relative to the geographic area is based on the received ephemeris data; however, Kwok para. [0013]-[0014] also suggests these claimed features where a sun’s glaring position causing a problem to that vehicle.
It would have been obvious to one of ordinary skill in the art at the time of this invention was made to implement Solyom et al, and Ferguson et al., with Kwok to disclose a schedule of the sun relating to a vehicle’s trajectory to avoid a problem to the vehicle camera lens at an intersection.
B. Per claims 3-4, 12, and 17: The rationales and references for a rejection of claim 1 are incorporated.
Kwok para. [0013] also suggests these features:
- making a determination that travel of a vehicle through a particular location at a particular time is expected to result in the sun being proximate to the object within the field of view of the image capture device from the perspective of the image capture device (i.e., a time when sun lights are visible directly to a vehicle’s windshield based on an updated ephemeris – “ navigation system and an ephemeris system, as used in one of the prior arts, can be used to provide the direction of travel 204 and the apparent solar position 212”. (See Kwok, para. [0086]), and

C. Per claim 5: The rationales and references for a rejection of claim 1 are incorporated.
Solyom et al., and Kwok take into account these features:
determining more expected orientations and spatial positions of the camera lens during travel on a planned trajectory (i.e., using ephemeris data for a particular sun position at a particular time of a day, see Solyom et al., para. [0099], and see Kwok para. [0013]).
D. Per claim 6: The rationales and references for a rejection of claim 1 are incorporated.
Solyom et al., and Kwok take into account these features:
Determining a position or an orientation of the object relative to the image capture device in the one or more locations – because the object is a windshield, a relative position of that to a camera lens is fixed in this situation (i.e., a sun glare on the top region of a windshield, see Kwok, para. 0010]).
E. Per  dependent claims 8, 14, 19: The rationales and references for a rejection of claim 1 are incorporated.
	Applicant claims that a locations include a portion of a particular road, and wherein the generated route avoids travel of the autonomous vehicle through the portion of the particular road (i.e., “maintaining a clear and unobstructed view  of the road of the road.”see Kwok, para. [0114] (this common “portion” is associated with a GPS coordination).

A claimed locations include a portion of a particular road (e.g., a same GPS location of a vehicle on a planned trajectory – including at an intersection/a segment of the planned road etc), and wherein the generated alternate route avoids travel of the vehicle through that (portion) particular road (see Solyom et al., claim 13, and para. [0104]) or (i.e., using an alternative route instead of using a preferred route for a counter measure task to a planned destination, see Solyom et al., [0043], [0104]).
F.	Per dependent claims 7,13,18 and 9, 15, 20: The rationales and references for a rejection of claim 1 are incorporated.
i.	Applicant claims that a locations include a portion of a particular traffic lane or a portion of a particular intersection , and wherein the generated route avoids travel of the autonomous vehicle through the portion of the particular traffic lane (this common “portion” – (in claims 14, and 19) is associated with a GPS coordination).
ii.	Claims 7, and 9 are obvious variants of claim 8; therefore, they are also rejected on obvious since cited prior art suggest about using “alternate lane”/”avoid a particular intersection” because of sun glare positions (i.e., avoid sun glaring problems, see Kwok para. [0014]).
iii.	Claims 13, and 15 are obvious variants of claim 14; therefore, they are also rejected on obvious since cited prior art suggest about using “alternate lane”/”avoid a particular intersection” because of sun glare positions (i.e., avoid sun glaring problems, see Kwok para. [0014]).

G.	Per claim 4: The rationales and references for a rejection of claim 1 are incorporated.
Ferguson also discloses a step of using a camera 502 in Figure 5 to generate image data having threshold of at least a low image quality when viewing a traffic light (see Ferguson, Figure 2B). 
Conclusion
17.	Claims 1-20 are rejected.  
18.	The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG H. NGUYEN whose telephone number is 571-272-6759. (email address is cuong.nguyen@uspto.gov).  The examiner can normally be reached on 9:30 am - 5:30 pm.
      If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832.
  The Rightfax number for the organization where this application is assigned is 571-273-6956.
Information regarding the status of an application may be obtained from the Patent 
Please provide support, with page and line numbers, for any amended or new claim in an effort to help advance prosecution; otherwise any new claim language that is introduced in an amended or new claim may be considered as new matter, especially if the Application is a Jumbo Application.
/CUONG H NGUYEN/Primary Examiner, Art Unit 3662